Citation Nr: 0946980	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-23 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a fracture of the right patella.

2.  Entitlement to an initial disability rating higher than 
10 percent for instability of the right knee.

3.  Entitlement to an initial disability rating higher than 
10 percent for instability of the left knee.

4.  Entitlement to an initial disability rating higher than 
10 percent degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
January to July 1959 and from May 1960 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee - which, 
in relevant part, increased the rating for the residuals of 
the right patella fracture from 0 to 10 percent, 
retroactively effective from May 28, 2003, the date of 
receipt of the Veteran's claim.  He wants an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Also 
in that July 2003 decision, the RO granted service connection 
for instability of the right knee and for degenerative joint 
disease (i.e., arthritis) and instability of the left knee 
and assigned separate 10 percent ratings for each, also 
retroactively effective from May 28, 2003.  The Veteran wants 
higher initial ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

In April 2008 the Board remanded the Veteran's claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  This additional 
development included scheduling him for a VA examination to 
assess the current severity of his bilateral (i.e., right and 
left) knee disability - each component (the fracture 
residuals, arthritis, and instability), for which, as 
mentioned, he now has separate ratings.  Prior to the July 
2003 decision at issue assigning these separate ratings for 
the arthritis and instability and increasing the rating for 
the underlying patella fracture, he just had a noncompensable 
(i.e., 0 percent) rating for the underlying fracture.  He had 
had that single, collective rating for many years, indeed, 
effectively since December 1, 1979, the day after his 
military service ended.  So his May 28, 2003, claim for a 
higher rating for this disability was a claim for an 
increased rating for an already established service-connected 
disability, and his disagreement that followed concerns the 
RO not increasing the rating for this component of his 
disability beyond the 10 percent level.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Whereas, as mentioned, 
the remaining portion of his appeal concerns his disagreement 
with the RO not assigning higher initial ratings for the 
additional components of his disability (namely, the 
arthritis and instability) after they were service connected 
as all arising from the underlying patella fracture.  See 
again Fenderson, 12 Vet. App. at 125-26.  This distinction is 
worth noting because, according to 38 C.F.R. § 3.655(b), his 
failure to report for his VA examination that was scheduled 
following and as a result of the Board's April 2008 remand 
is reason enough, alone, to summarily deny his claim for a 
higher rating for the underlying fracture because the 
examination was scheduled in conjunction with a claim for 
increase.  Note the use of the nondiscretionary word 
"shall" in this subsection of this regulation.  Moreover, 
the additional, i.e., separate ratings he received for the 
arthritis and instability were because it was determined this 
additional disability was associated with (meaning secondary 
to) the underlying fracture.  So, arguably, even the claims 
for higher ratings for this additional disability are part 
and parcel of the increased rating claim for the underlying 
fracture - in turn meaning they, too, should be summarily 
denied under 38 C.F.R. § 3.655(b) for failing to report for 
the scheduled VA examination.  This is especially true since 
the Board advised the Veteran of this potentiality 
when remanding his claims in April 2008, expressly noting in 
action paragraph two that his failure to report for his 
scheduled VA examination, without good cause, may have 
adverse consequences on his claims.

38 C.F.R. § 3.655(b) also indicates, however, to rate the 
claims based on the evidence of record when the Veteran fails 
to report for an examination scheduled in conjunction with an 
original compensation claim.  So rather than summarily 
denying his claims, the Board will go ahead and decide them 
based on the evidence already on file since, arguably, three 
out of four of his claims are original compensation claims 
since they are for higher initial ratings following the grant 
of service connection.




FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
pain, X-ray evidence of arthritis, range of motion from 0 
degrees of extension to 120 degrees of flexion, and mild 
instability.

2.  The Veteran's left knee disability is manifested by pain, 
X-ray evidence of arthritis, range of motion from 0 degrees 
of extension to 120 degrees of flexion, and moderate (versus 
only mild) instability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the underlying right patella fracture and 
residual arthritis in this knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

2.  The criteria also are not met for an initial rating 
higher than 10 percent for the right knee instability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (2009).

3.  As well, the criteria are not met for an initial rating 
higher than 10 percent for the degenerative joint disease 
(arthritis) in the left knee.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).

4.  The criteria are met, however, for a higher 20 percent 
initial rating for the left knee instability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5257 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that the duty to notify the Veteran set out in section 
5103(a) requires that VA notify the claimant that to 
substantiate an increased-rating claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability at issue and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit 
held, "insofar as the notice described by the Veterans Court 
in Vazquez-Flores requires the VA to notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

Moreover, in Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. 
Cir. 2007), the Federal Circuit held that any error in a VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting 
this presumption.  But on appeal, in Shinseki v. Sanders, 129 
S. Ct. 1696 (2009), the U. S. Supreme Court made clear that a 
reviewing court, in considering the rule of prejudicial 
error, is precluded from applying a mandatory presumption of 
prejudice rather than assessing whether, based on the facts 
of each case, the error was outcome determinative.  The 
Supreme Court rejected the lower Federal Circuit's framework 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court may 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  The Supreme Court emphasized that its holding did not 
address the lawfulness of the Veterans Court's reliance on 
the premise that a deficiency with regard to informing a 
Veteran about what further information was necessary to 
substantiate a claim had a "natural effect" of prejudice, 
but that deficiencies regarding what portions of evidence VA 
would obtain and what portions the Veteran must provide did 
not.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 
2003, June 2004, March 2006, and April 2009.  These letters 
informed him of the type of evidence and information needed 
to substantiate his claims, keeping in mind his initial claim 
was solely for an increased rating for his already service-
connected right patella fracture.  It was only after the 
rating for this component of his disability was increased in 
the July 2003 decision at issue, but not to the level he 
wanted, and the arthritis and instability were also service 
connected as additional residuals of the fracture and given 
separate ratings that this appeal ensued.  The letters since 
sent have advised him of the type of evidence and information 
needed to receive higher ratings, including higher initial 
ratings for this additional and now separately rated 
disability.  The letters also advised him of his and VA's 
respective responsibilities in obtaining supporting evidence.  
The most recent April 2009 letter complied with Dingess 
by also apprising him of the disability rating and downstream 
effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he identified.  
This included, as directed in the Board's April 2008 remand, 
requesting records concerning any claim he had filed with the 
Social Security Administration (SSA).  38 C.F.R. 
§ 3.159(c)(2); Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
and Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
SSA's April 2009 response, however, indicated no such records 
exist and, therefore, that further attempts to obtain them 
would be futile.  In further explaining why there were no 
such medical records in this other Federal agency's 
possession, the SSA indicated the Veteran had not filed a 
claim or, if he filed a claim for disability benefits, 
no medical records were obtained.

The Veteran also was examined for VA compensation purposes in 
July 2003 and August 2004.  And, as already explained, the 
Board also remanded this case in April 2008 to try and have 
him reexamined.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  But he failed to 
report for the examination and did not offer any explanation, 
reason or justification (good cause).  The duty to assist him 
in developing his claims is not a one-way street; he bears 
some of this responsibility.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  So VA has done all it can to 
assist him with his claims, including, as explained, going 
ahead and deciding his claims based on the evidence already 
of record rather than summarily denying them under 38 C.F.R. 
§ 3.655(b) for failing to report for his scheduled VA 
examination.  To the extent possible, the AMC substantially 
complied with the Board's April 2008 remand directives in 
further developing the claims.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.



II.	Whether the Veteran is Entitled to Higher Ratings for 
the Disability Affecting his Right Knee

In March 1980, the RO granted service connection for 
chondromalacia of the right knee as a residual of a fracture 
of the right patella in 1973, an injury that had occurred 
while the Veteran was on active duty in the military.  The RO 
initially rated the disability at the noncompensable (0-
percent) level, retroactively effective from the day 
following the Veteran's discharge from the military when he 
returned to life as a civilian.

In the more recent July 2003 decision at issue, the RO 
increased the rating for the underlying patella fracture from 
0 to 10 percent and granted service connection and assigned a 
separate 10 percent rating for instability in this knee as an 
additional residual of the patella fracture.  The Veteran 
appealed for higher ratings, claiming his right knee 
disability is even worse.  For the reasons and bases 
discussed below, however, the Board finds that these ratings 
are most appropriate.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  But in determining the present level of 
disability, the Board must consider whether to "stage" the 
rating.  In other words, where the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
and Fenderson v. West, 12 Vet. App. 119 (1999), collectively 
indicating to consider staging the rating irrespective of 
whether the claim is for an increased rating for an already 
established service-connected disability or, instead, a claim 
for a higher rating for a disability following the initial 
grant of service connection.  The Veteran's right knee claims 
concern both scenarios since the underlying patella fracture 
has been service connected for many years, indeed, 
effectively since the day following his discharge from the 
military, whereas the instability in this knee was only more 
recently service connected as an additional residual of that 
fracture.  So his claim is in part a Hart claim and in part a 
Fenderson claim.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.



With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

According to DC 5010, arthritis due to trauma (like the 
patella fracture at issue) and substantiated by X-ray 
findings is rated as degenerative arthritis under DC 5003.

DC 5003, in turn, indicates degenerative arthritis 
(hypertrophic or osteoarthritis) will be rated on the basis 
of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
And since, here, the specific joint involved is the knee, the 
extent of limitation of motion is determined by DC 5260 (for 
limitation of flexion) and 5261 (for extension).

According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.



Under DC 5260, a 0 percent rating is warranted if the knee 
has flexion limited to 60 degrees; 10 percent rating is 
warranted if the knee has flexion limited to 45 degrees; a 20 
percent rating is warranted if the knee has flexion limited 
to 30 degrees; and a 30 percent rating is warranted if the 
knee has flexion limited to 15 degrees.  

Under DC 5261, a 0 percent rating is warranted if extension 
of the knee is limited to 5 degrees; a 10 percent rating is 
warranted if extension of the knee is limited to 10 degrees; 
a 20 percent rating is warranted if extension of the knee is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension of the knee is limited to 20 degrees, a 40 percent 
rating is warranted if extension of the knee is limited to 
30 degrees warrants; and a 50 percent rating is warranted if 
extension of the knee is limited to 45 degrees.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

Under DC 5257, for "other" impairment of the knee, a 10 
percent rating is warranted if there is slight recurrent 
subluxation or lateral instability; a 20 percent rating is 
warranted if it is moderate; and a 30 percent rating is 
warranted if it is severe.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating or there 
must be objective evidence of painful motion because, read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that painful 
motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual 
limitation of motion.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel held that separate ratings also 
may be assigned for limitation of flexion and extension of 
the same knee.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's right knee does not meet the 
requirements for ratings higher than 10 percent.  Since he 
did not report for his most recently scheduled VA 
examination, the evidence for consideration consists of the 
reports of two prior VA examinations and his VA outpatient 
treatment records and private treatment records.

The July 2003 VA examination found the Veteran did not use an 
assistive device (cane, etc.) to walk or stand.  He reported 
experiencing pain, stiffness, and swelling in his right knee.  
He also reported instability, but no episodes of recurrent 
subluxation or dislocation.  The examiner noted no weakness, 
redness or heat.  The Veteran's right knee had range of 
motion from 0 degrees of extension to 125 degrees of flexion.  
He had a negative McMurray test, Apley test, Lachman test and 
Drawer sign.  The medial and lateral collateral ligaments 
were normal.  There was crepitus.  An X-ray found 
degenerative changes of all three compartments with the 
medial aspect of the joint space most involved.  The examiner 
diagnosed chondrocalcinosis of the right knee.

A private treatment record dated in July 2004 indicates the 
Veteran's condition causes a progressive loss of function and 
ability to perform activities of daily living.  M.J.F., M.D., 
recommended the Veteran as a candidate for total knee 
replacement.

The August 2004 VA examination found the Veteran used a 
walker to walk and walked with a slight limp.  The examiner 
noted crepitus and tenderness to palpation along the medial 
joint line.  The Veteran's right knee strength was four out 
of five.  The examiner found no evidence of edema, effusion 
or instability.  The right knee had range of motion from 0 
degrees of extension to 120 degrees of flexion.  The Veteran 
had a negative Drawer sign and negative varus valgus.  X-rays 
confirmed there was degenerative arthritic change with 
narrowed medial knee joint space and marginal osteophytes.  
There was a calcified lateral meniscus and a few calcific 
densities noted in the popliteal synovial sac.

The results of those examinations show the Veteran has normal 
extension in this knee, to 0 degrees, and at most only slight 
limitation of flexion since it is to 120 degrees out of a 
possible 140 degrees.  Flexion and extension to these extents 
far exceed the requirements for even a 0 percent rating under 
either DC 5260 or DC 5261.  So he has the 10 percent rating, 
even absent the required limitation of motion to warrant a 
compensable rating, to compensate him for his chronic pain, 
such as due to his arthritis.  But even factoring in his 
complaints of pain, there is not sufficient limitation of 
motion to warrant the higher 20 percent rating because his 
flexion is not limited to 30 degrees and/or extension limited 
to 15 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Therefore, he is at most entitled to the minimum 
compensable rating of 10 percent under DC 5003, as he has X-
ray evidence of arthritis and associated pain but range of 
motion exceeding that required for a rating at this 
compensable level.

The Veteran also is not entitled to a rating higher than 10 
percent for his instability.  Although he complained of 
instability, and during one examination was noted as using a 
walking cane for support (with the potential need for a knee 
replacement at some undetermined point in the future), the VA 
examiners were unable to find any objective clinical evidence 
of instability.  All of the tests for it were negative.  


So without any objective findings, the Veteran's right knee 
instability is at most "mild" (not "moderate" or 
"severe").  Thus, he can at most receive a 10 percent 
rating under DC 5257 because this is tantamount to just 
"slight" instability.

There equally is no indication the Veteran has the type of 
impairment contemplated by the various other DCs concerning 
the knee so as to potentially warrant their application.  
Since he has, at most, only slight limitation of motion (that 
is, completely normal extension and flexion only marginally 
limited to 120 degrees versus the normal 140 degrees), he 
clearly does not have ankylosis.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury 
or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The mere 
fact that he has retained most, albeit not all, of his range 
of motion on both extension and flexion in turn means that, 
by definition, his knee is not ankylosed.  So DC 5256 does 
not apply.  Similarly, there is no indication of dislocated 
semilunar cartilage or removal of symptomatic semilunar 
cartilage to warrant application of DCs 5258 and 5259, 
respectively, or indication of impairment of the tibia and 
fibula to otherwise warrant application of DC 5262.  Lastly, 
there is no indication of genu recurvatum to warrant 
application of DC 5263.

For these reasons and bases, there are no grounds for 
increasing the ratings for the Veteran's right knee 
disability - either the rating for the underlying fracture 
(and associated arthritis and limitation of motion) or the 
rating for the instability.  And since he has not met the 
requirements for higher ratings under the applicable DCs 5003 
(5260 and 5261) or DC 5257 since one year prior to filing his 
current claim, there no basis to "stage" his ratings, 
either, under Hart or Fenderson.  Accordingly, the appeal is 
denied.



III.	Whether the Veteran is Entitled to Higher Ratings for 
the Disability Affecting his Left Knee

Also in the July 2003 decision at issue, the RO granted 
service connection for left knee degenerative joint disease 
(arthritis) and instability, as other disability associated 
with the underlying patella fracture, and assigned separate 
10 percent ratings for each.  The Veteran appealed for higher 
initial ratings for these additional components of his 
disability.  For the reasons and bases discussed below, 
however, the Board finds that the 10 percent rating already 
in effect is the most appropriate rating for the arthritis in 
this knee.  But since he has moderate versus only mild 
instability in this knee, he is entitled to a higher 20 
percent initial rating for this greater level of instability.

The July 2003 VA examination found the Veteran did not use an 
assistive device to walk or stand.  He reported experiencing 
pain, stiffness, and swelling in his left knee.  He also 
reported experiencing instability, but no episodes of 
recurrent subluxation or dislocation.  The examiner noted no 
weakness, redness or heat.  The Veteran's left knee had range 
of motion from 0 degrees of extension to 140 degrees of 
flexion, so completely normal range of motion.  He also had a 
negative McMurray test, Apley test, and Lachman test, so no 
objective clinical indications of instability, except that 
his left knee had a positive Drawer sign.  The medial and 
lateral collateral ligaments were normal.  There was 
crepitus.  An X-ray found mild joint space narrowing with 
fairly minimal osteophyte formation medially.  In the 
diagnosis, the examiner indicated there was some instability 
of the ligaments of the left knee, but only very minimal 
degenerative changes. 

A private treatment record dated in July 2004 indicates the 
Veteran's condition causes a progressive loss of function and 
ability to perform activities of daily living.  M.J.F., M.D., 
recommended the Veteran as a candidate for total knee 
replacement.



The August 2004 VA examination found the Veteran used a 
walker to walk and walked with a slight limp.  The examiner 
noted crepitus and tenderness to palpation along the medial 
joint line.  The Veteran's left knee strength was four out of 
five.  The examiner found no evidence of edema, effusion or 
instability.  The left knee had range of motion from 0 
degrees of extension to 120 degrees of flexion.  The examiner 
found a negative Drawer sign and negative varus valgus.  X-
rays revealed degenerative arthritic change with narrowed 
medial knee joint space and marginal osteophytes.  There was 
a mild erosion of the articular surface of the medial femoral 
condyle.

So just as in the case of his right knee, the Veteran's left 
knee has completely full extension, to 0 degrees, and at most 
only slight limitation of flexion to 120 degrees versus the 
normal to 140 degrees.  Thus, the extent of his extension and 
flexion far exceeds the limitation required for even the most 
minimum, i.e., 0 percent rating under DCs 5260 and 5261.  
Hence, seeing as though he has a 10 percent rating despite 
not having sufficient limitation of motion on either 
extension or flexion to warrant a compensable rating under 
these DCs, his rating already takes into account his chronic 
arthritic pain and the resultant effect it may have in 
reducing his range of motion, such as during prolonged, 
repetitive use of this knee or when his pain is most 
problematic ("flare ups").  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  DC 5003 only authorizes a 10 percent 
rating, the minimum compensable rating, in this circumstance, 
and as mentioned he already has this rating.

But as to the rating for the instability, the Veteran has 
moderate, not just mild or slight, instability in this knee.  
So he is entitled to a higher 20 percent rating for this.  
When examined and evaluated, he not only had complaints of 
pain in this knee but had a positive Drawer sign during the 
July 2003 VA examination, especially.  Based on this 
objective clinical confirmation of instability, aside from 
his need to use a walking cane for support and the doctor's 
recommendation of a total knee replacement, the Board 
concludes the higher 20 percent rating is more commensurate 
with the level of instability shown.  38 C.F.R. §§ 4.3, 4.7.



There is no basis for assigning an even higher rating under 
DC 5257, however, as by and large the various objective 
measures of his instability have not shown it to be severe.

There equally is no indication the Veteran has the type of 
impairment contemplated by the various other DCs concerning 
the knee so as to potentially warrant their application.  
Since he has, at most, only slight limitation of motion (that 
is, completely normal extension and flexion only marginally 
limited to 120 degrees versus the normal 140 degrees), he 
clearly does not have ankylosis.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury 
or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The mere 
fact that he has retained most, albeit not all, of his range 
of motion on both extension and flexion in turn means that, 
by definition, his knee is not ankylosed.  So DC 5256 does 
not apply.  Similarly, there is no indication of dislocated 
semilunar cartilage or removal of symptomatic semilunar 
cartilage to warrant application of DCs 5258 and 5259, 
respectively, or indication of impairment of the tibia and 
fibula to otherwise warrant application of DC 5262.  Lastly, 
there is no indication of genu recurvatum to warrant 
application of DC 5263.

For these reasons and bases, the evidence supports increasing 
the rating for the instability in the left knee from 10 to 20 
percent, for moderate versus slight or mild instability.  And 
since this greater level of instability was shown even during 
the July 2003 VA examination, this higher rating is being 
granted retroactively effective from the date of service 
connection.  The Board, therefore, need not "stage" the 
rating under Fenderson because the level of the Veteran's 
instability has warranted this higher rating for the entire 
period at issue.  But for the other reasons and bases 
discussed, the preponderance of the evidence is against an 
even higher rating for the instability or for a higher rating 
for the arthritis.  So to these additional extents, the claim 
is denied.




ORDER

The claim for a rating higher than 10 percent for the right 
knee patella fracture (and associated arthritis and 
limitation of motion) is denied.

The claim for an initial rating higher than 10 percent for 
the instability in the right knee is denied.

The claim for an initial rating higher than 10 percent for 
the left knee degenerative joint disease (arthritis) is 
denied.

But a higher 20 percent rating is granted for the left knee 
instability, subject to the statutes and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


